Citation Nr: 1625369	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with limitation of motion, cervical spine from April 4, 2007 to the present.

2.   Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with thoracolumbar discogenic disease, formerly thoracic and lumbar spine from April 4, 2007 to the present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from April 1994 to November 2001.  She also had active duty training from August 1988 to November 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO granted an increased (20 percent) schedular rating for myofascial pain syndrome of the cervical spine, and granted an increased (20 percent) rating for myofascial pain syndrome of the thoracolumbar spine with discogenic disease.  

In July 2011, the Veteran testified during a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board.  In September 2012, the Veteran declined the Board's offer of another hearing.  

In October 2011 and November 2012 the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.   From April 4, 2007 to the present, the Veteran's service-connected cervical spine disability has been manifested by limitation of motion of the cervical spine that included forward flexion to 25 degrees.  There is no evidence of favorable ankylosis or additional functional limitations that more closely approximate the next higher rating. 

2.   From April 4, 2007 to the present, the Veteran's service-connected thoracolumbar spine disability has been manifested by limitation of motion of the thoracolumbar spine that included forward flexion to 55 degrees.  There is no evidence of favorable ankylosis or additional functional limitations that more closely approximate the next higher rating. 


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 20 percent for myofascial pain syndrome with limitation of motion, cervical spine from April 4, 2007 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 5237.

2.   The criteria for an evaluation in excess of 20 percent for myofascial pain syndrome with thoracolumbar discogenic disease, formerly thoracic and lumbar spine from April 4, 2007 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and she was afforded several VA examinations, which are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her cervical spine or thoracolumbar spine disabilities have worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the November 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Law and Regulations

The Veteran seeks a rating in excess of 20 percent for the service-connected myofascial pain syndrome with limitation of motion of the cervical spine disability and a rating in excess of 20 percent for the service-connected myofascial pain syndrome with thoracolumbar discogenic disease.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243. 

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the evaluation should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis

At the outset of this discussion, the Board notes that the Veteran's service-connected disabilities have been characterized by the RO as myofascial pain syndrome with involvement of the thoracolumbar spine or cervical spine.  The Board previously remanded the Veteran's claim to adjudicate a pending claim of service connection for fibromyalgia, and to distinguish, to the extent possible, between the symptoms of the Veteran's service-connected spine disabilities and her diagnosed fibromyalgia.  Based on an April 2013 VA examination, the RO granted entitlement to a 40 percent rating for the Veteran's fibromyalgia in December 2015.  Although the April 2013 VA examiner attempted to distinguish between the symptomatology attributable to the service-connected spine disabilities and her fibromyalgia, the Board notes that pain experienced in the area of the cervical and lumbar spines appears to have been attributed to both the myofascial pain syndrome in those regions and her fibromyalgia.  The Board notes that her disability picture if further complicated by the VA examiner's diagnosis of arthritis in both the cervical and thoracolumbar spine for which service connection has not been established.

In any event, for the purposes of this decision, and affording the Veteran the benefit of the doubt, the Board will assume that all symptoms and manifestations found in the regions of the cervical and lumbar spine are attributable to the service-connected myofascial pain syndrome that is presently before the Board on appeal.  For this reason, the Board further finds that any lack of clarity in the record as to the underlying cause of those symptoms and manifestations will not result in any prejudice to the Veteran.

Cervical Spine

The Veteran requested an increase in compensation for her back conditions in March 2007.

In May 2007 the Veteran saw a VA examiner.  After three repetitions, the VA examiner recorded pain on flexion of the cervical spine starting at 20 degrees, tenderness on extension starting at 25 degrees, lateral motion to the left and right to eight degrees with pain, and rotary motion to the left and right to 30 degrees.  The VA examiner noted no crepitus.  The examiner opined that the Veteran will have cervical functional limitation after repetitive use of a mild nature that would mostly be manifested by pain.  The VA examiner noted that due to the inconsistency of the examination, full range of motion testing was less than reliable.  

The Veteran was examiner yet again by a VA examiner in April 2012.  The VA examiner recorded flexion of the cervical spine to 25 degrees, pain on extension ending at 25 degrees, right and left lateral flexion to 20 degrees with pain, right lateral rotation to 45 degrees with pain, and left lateral rotation to 40 degrees with pain.  The Veteran did not show additional limitation in range of motion after repetitive use testing.  The VA examiner noted abnormal spine contour, but no muscle strength limitation, no muscle atrophy, no reflex or sensory abnormality, no radiculopathy, no intervertebral disc syndrome, and no use of assistive devices.  The VA examiner opined that the Veteran's cervical spine disability does not impact her ability to work. 

The April 2013 VA examiner diagnosed the Veteran with cervical spine degenerative joint disease.  The VA examiner noted forward flexion ending at 25 degrees, extension ending at 25 degrees, right lateral flexion ending at 20 degrees, left lateral flexion ending at 20 degrees, right lateral rotation ending at 45 degrees, left lateral rotation ending at 45 degrees, and no change on repetitive use testing.  The VA examiner noted the presence of abnormal spine contour in the thoracic spine.  However, the April 2013 VA examiner noted no abnormality with muscle strength testing, reflexes, sensory examination, and straight leg raise testing.  The VA examiner concluded that the Veteran does not experience radiculopathy, does not have intervertebral disc syndrome, uses no assistive devices, is not prevented from working by her spine condition, and does not have any functional loss or impairment of the cervical spine.

The treatment notes do not record additional compensable limitation caused by the Veteran's cervical spine condition.  The treatment notes do record evidence of pain in the Veteran's neck and treatment for that pain.  For instance, the Veteran complained of severe back and neck pain in March 2013 when she was scheduled for trigger point injections every three months and of neck and back pain without radiculopathy in February 2014.  Treatment notes from August 2011 indicate that the Veteran requested a renewal of pain medication, bent over in the lobby to pick up a personal item with brisk stooping, and then ambulated briskly down the hallway with no assistive devices and a normal gait.  During the course of 2015, treatment notes indicate that the Veteran had eight acupuncture treatments to help ease her back and neck pain.  There is no evidence of ankylosis of the Veteran's cervical spine or limitation of motion greater than that reflected in the April 2013 VA examiner's report. 

As mentioned above, compensating the Veteran for neck pain and fatigue as symptoms of her cervical spine condition would amount to impermissible pyramiding as she is already being compensated for those symptoms through her service-connected fibromyalgia.  The limitation of motion described in the May 2007, April 2012, and April 2013 VA examiner's reports are consistent with the criteria for a 20 percent rating for a cervical spine disability.  Specifically, at all times relevant to this claim the Veteran's cervical spine range of motion was greater than 15 degrees.  Further, the medical treatment records do not suggest further limitation of motion or ankylosis.  The Veteran has not submitted argument or explanation as to a different potentially applicable diagnostic code that would result in a higher rating for the Veteran's cervical spine disability.  

The preponderance of the evidence is against the assignment of higher rating than the 20 percent rating already assigned for the Veteran's for myofascial pain syndrome with limitation of motion, cervical spine.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracolumbar Spine

In May 2007 the Veteran saw a VA examiner.  After five repetitions the VA examiner recorded flexion of the thoracolumbar spine to 85 degrees, pain on extension starting at 15 degrees, lateral motion to the left and right to 15 degrees with pain, and rotary motion to the left and right to 10 degrees.  The VA examiner noted one spasm.  The VA examiner noted that due to the inconsistency of the examination, full range of motion testing was less than reliable.  

The Veteran was examined again in November 2008 by a VA examiner.  The VA examiner noted forward flexion ending at 55 degrees with pain at 55 degrees, extension ending at 15 degrees with pain at 15 degrees, lateral motion ending at 15 degrees, and right and left rotary motion ending at 20 degrees.  The VA examiner noted additional limitation during a flare up but opined that exact degrees are not clinically possible.  The VA examiner opined the Veteran will experience mild functional limitation on repetitive use.

The Veteran was examiner yet again by a VA examiner in April 2012.  The VA examiner recorded flexion of the thoracolumbar spine to 55 degrees with pain at 55 degrees, extension ending at 20 degrees, right and left lateral flexion to 15 degrees with pain, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The Veteran did not show additional limitation in range of motion after repetitive use testing.  The VA examiner noted abnormal spine contour, but no muscle strength limitation, no muscle atrophy, no reflex or sensory abnormality, no radiculopathy, no intervertebral disc syndrome, and no use of assistive devices.  The VA examiner opined that the Veteran's cervical spine disability does not impact her ability to work. 

The April 2013 VA examiner diagnosed the Veteran with thoracolumbar spine degenerative joint disease.  The VA examiner noted forward flexion ending at 55 degrees, extension ending at 20 degrees, right lateral flexion ending at 15 degrees, left lateral flexion ending at 15 degrees, right lateral rotation ending at 15 degrees, left lateral rotation ending at 15 degrees, and no change on repetitive use testing.  The VA examiner noted the presence of abnormal spine contour in the thoracic spine.  However, the April 2013 VA examiner noted no abnormality with muscle strength testing, reflexes, sensory examination, and straight leg raise testing.  The VA examiner concluded that the Veteran does not experience radiculopathy, does not have intervertebral disc syndrome, uses no assistive devices, is not prevented from working by her spine condition, and does not have any functional loss or impairment of the thoracolumbar spine. 

The treatment notes do not record additional compensable limitation caused by the Veteran's thoracolumbar spine condition.  In August 2008, the Veteran's doctors noted neck and knee pain as well as a steady gain with tenderness to the Veteran's back with flexion and dorsiflexion.  Treatment notes from August 2011 indicate that the Veteran requested a renewal of pain medication, bent over in the lobby to pick up a personal item with brisk stooping, and then ambulated briskly down the hallway with no assistive devices and a normal gait.  The treatment notes do record evidence of pain in the Veteran's back and treatment for that pain.  For instance, the Veteran complained of pain in her lower spine and weakness of her legs in August 2012, of back pain without other symptoms in September 2013, and of neck and back pain without radiculopathy in February 2014.  During the course of 2015, treatment notes indicate that the Veteran had eight acupuncture treatments to help ease her back and neck pain.  There is little evidence of ankylosis of the Veteran's thoracolumbar spine or limitation of motion greater than that reflected in the April 2013 VA examiner's report. 

The limitation of motion described in the May 2007, November 2008, April 2012, and April 2013 VA examiner's reports are consistent with the criteria for a 20 percent rating for a thoracolumbar spine disability.  Specifically, at all times relevant to this claim the Veteran's thoracolumbar spine range of motion was greater than 30 degrees.  The medical treatment records do not suggest further limitation of motion or the presence of ankylosis.  The Veteran has not submitted argument or explanation as to a different potentially applicable diagnostic code that would result in a higher rating for the Veteran's thoracolumbar spine disability.  

The preponderance of the evidence is against the assignment of higher rating than the 20 percent rating already assigned for the Veteran's myofascial pain syndrome with thoracolumbar discogenic disease, formerly thoracic and lumbar spine.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected for myofascial pain syndrome with limitation of motion, cervical spine and myofascial pain syndrome with thoracolumbar discogenic disease, formerly thoracic and lumbar spine are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

TDIU

In denying these claims, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that her thoracolumbar or cervical spine disabilities rendered her unable to maintain substantially gainful employment.  Indeed, a treatment note from June 2015 indicates that the Veteran is employed.  Accordingly, the Board concludes that the issue of TDIU has not been raised as to these claims.


ORDER

Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with limitation of motion, cervical spine from April 4, 2007 to the present is denied.

Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with thoracolumbar discogenic disease, formerly thoracic and lumbar spine from April 4, 2007 to the present is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


